Citation Nr: 0838934	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to September 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for Type II diabetes mellitus.  The 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  The RO provided a Statement of the Case (SOC) in July 
2007 and thereafter, in August 2007, the veteran timely filed 
a substantive appeal.  

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for entitlement to 
service connection for Type II diabetes mellitus.  38 C.F.R. 
§ 19.9 (2008).  A summation of the relevant evidence is set 
forth below. 

The veteran contends that his diabetes mellitus was incurred 
during service.  Specifically, he claims that he began 
experiencing symptoms of diabetes, such as blurred vision, 
frequent urination and numbness in the extremities, several 
years before retirement.  The veteran further claims that he 
sought treatment for blurred vision, but that he was not 
properly evaluated for this condition. 

The service medical records are negative for any findings, 
treatment, or diagnoses of diabetes mellitus.  The records do 
establish that the veteran received treatment for blurred 
vision several times during service.  Specifically, he was 
seen by optometry in October 1992 and January 1999; neurology 
in March 2001; and family practice in December 2001.  
However, provider notes indicate that the veteran's 
occasional blurred vision was probably secondary to ocular 
migraines.  A May 1996  record indicates that the veteran's 
liver enzymes were elevated while his creatinine and blood 
sugar readings were normal.

VA treatment records indicate that the veteran was diagnosed 
with diabetes mellitus in June 2005.  In a July 2005 
statement, the veteran's VA treating physician concluded that 
the diabetes developed during service.  She stated:

For a patient to have a fasting blood sugar as high 
[as] 330, that usually takes years to develop that 
elevation of fasting glucose, and it is almost 
certain that the patient did have diabetes while he 
was in the military service, and it was not 
diagnosed.

***

[T]he general course in diabetes is that the 
patient has had diabetes for three to five years 
when they present.  With hyperglycemia in this 
level and a hemoglobin A1C of 10.5 that did not 
just suddenly develop.  Again, with the symptoms 
that the patient describes, it is likely he was 
hyperglycemic while in the military service.

It does not appear that the clinician reviewed the service 
medical records.  Accordingly, this opinion is of 
questionable probative value as it was based upon history 
obtained from the veteran years after service and without a 
review of the service medical records.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.

In view of the foregoing, the veteran must be afforded an 
endocrine examination that includes a nexus opinion regarding 
his claim for service connection for Type II diabetes 
mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 
Stegall, supra.  

The Board also notes that during the March 2008 hearing, the 
veteran testified that he received recent treatment for his 
diabetes from the Anchorage, Alaska VAMC.  In light of the 
VA's duty-to-assist obligation, efforts must be made to 
locate and obtain the referenced treatment records.  See 38 
C.F.R. § 3.159(c)(2) (2008). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file VA medical records for the 
veteran from VAHSRO Anchorage dated 
from June 2007.

2.	The veteran must be afforded a VA 
endocrine examination in order to 
determine the nature,  extent, and 
etiology of his diabetes mellitus and 
ascertain the relationship, if any, 
between his diabetes mellitus and his 
period of military service.  The 
claims folder must be made available 
to the examining physician for use in 
the study of this case and the 
prepared report of such evaluation 
must indicate whether the claims 
folder was made available and 
reviewed.

	Following the conduct of a complete 
review of the claims folder, as well 
as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary, the examiner is 
asked to respond to the following 
question:  

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's 
diabetes mellitus had its onset 
during service or is  otherwise 
related to his period of active duty?  

Use by the examiner of the "at least 
as likely as not" language in 
responding is required.  The examiner 
is advised that the term "as likely 
as not" does not mean within the 
realm of possibility.   Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs 
against the claim. 

The physician is requested to provide 
a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate. 

3.	Then, after completion of any other 
notice or development indicated by 
the state of the record, with 
consideration of all evidence added 
to the record subsequent to the last 
SOC, the AMC/RO must readjudicate the 
appellant's claim for service 
connection for Type II diabetes 
mellitus.  If any benefit sought 
remains denied, the AMC/RO should 
issue an appropriate SSOC and provide 
an opportunity to respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




